Citation Nr: 0125082	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-02 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought.

The veteran also submitted a timely notice of disagreement to 
that part of the RO's 
October 1998 decision denying service connection for 
residuals of a right femur fracture.  However, after the RO 
issued its statement of the case, the veteran failed to 
submit a substantive appeal, timely or otherwise, and such 
was acknowledged at the veteran's Travel Board hearing in 
July 2001.  (See hearing transcript, page 2.)
Accordingly, the sole issue before the Board is service 
connection for residuals of frostbite of the feet.


REMAND

The Board notes at the outset that the RO characterized the 
issue on appeal as whether new and material evidence has been 
submitted to reopen a claim for service connection for 
residuals of frostbite of the feet in a May 1999 supplemental 
statement of the case.  However, as the veteran timely 
appealed the October 1998 rating decision, the Board finds 
that the claim is original and that the issue must be 
adjudicated on a de novo basis.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  VA has also revised the provisions of 38 C.F.R. 
§ 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  This law redefined the obligations of VA with respect 
to the duty to assist and included an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.

For the reasons stated below, the Board concludes that a 
remand is necessary to ensure that VA has met its duty to 
assist the claimant in developing the facts pertinent to the 
claim and to ensure full compliance with due process 
requirements, particularly in light of the VCAA and its 
implementing regulations.

In the instant case, the veteran contends that he has a 
bilateral foot disability due to frostbite sustained during 
his WW II service.  The relevant evidence is summarized 
below. 

Service medical records reflect that the veteran landed on 
Normandy on D-Day.  He suffered a flesh wound five days 
later, and was hospitalized for one month.  He returned to 
combat duty until suffering from a blast injury in September 
1944.  Following two months of hospitalization, he returned 
to duty as a warden at a prisoner of war camp.  These same 
service medical records reflect that because the veteran shot 
a prisoner of war in the foot he suffered a reduction in 
rank.  The veteran informed a service department psychiatrist 
in May 1945 that he liked his combat service, but disliked 
his work as a prisoner of war guard.  He separated from 
service as a result of psychiatric difficulties and 
posttraumatic encephalopathy.  Service medical records 
contain no reference to complaints or treatment for frostbite 
or frozen feet.

VA treatment records dated in October 1979 show that the 
veteran had bilateral cellulitis of the lower extremities.  
The veteran sought VA treatment in May 1998 for lower 
extremity ulcers, and he was diagnosed with chronic skin 
ulcers secondary to frostbite.  In July 1998, he sought VA 
treatment for long-standing chronic skin problems that he 
reported began during his service.  A reported history of 
frostbite dating to 1943 was noted, and chronic vascular 
changes were noted in the lower extremities.  In September 
1998, he again sought VA treatment for chronic stasis 
dermatitis and leg ulcers.

The veteran was provided a hearing before the undersigned 
Member of the Board sitting at the RO in July 2001.  He 
testified at that time that it was bitterly cold during his 
service in Europe and that he suffered from frostbite as a 
result of the cold. 

In reviewing the record, the Board notes that medical records 
dated in recent years show that the veteran was diagnosed 
with frostbite of the feet and history obtained during this 
time includes a cold injury or frostbite of the feet during 
WW II service.  However, antecedent medical records, which 
refer to leg edema, note cellulitis and a history of prostate 
surgery but contain no reference to frostbite during service.  
It is pertinent to note that the references to frostbite of 
the feet being related to an in-service cold injury were 
first recorded decades after service and apparently without a 
review of the relevant evidence in the claims file.  The 
veteran did not refer to his foot disability in multiple 
claims filed over the years since service.  The Board also 
notes that the veteran has not been afforded a VA examination 
for the specific purpose of addressing the contended causal 
relationship.  

When the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Consequently, the Board concludes that a VA 
examination that includes a review of all of the relevant 
evidence and addresses the contended etiological relationship 
is warranted.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

The RO should also address whether any additional 
notification or development action is required under the VCAA 
and its implementing regulations regarding the issue on 
appeal.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 1991 & Supp. 
2001), and 66 Fed. Reg. 45620-45632 
(August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159) are fully complied with 
and satisfied.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
bilateral foot and leg problems.  After 
securing any necessary release, the RO 
should obtain those records not on file. 

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a VA 
examination in order to determine the 
current nature and etiology of his foot 
and leg disorders.  The claims folder 
should be made available to the examiner 
for review before the examination.  The 
examiner must provide an opinion as to 
whether it is as likely as not that any 
foot or leg disability found to be 
present began during or as the result of 
any incident of active duty, to include 
his account of a cold injury or frostbite 
of the feet during WW II.  

If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary and 
determining the applicability of 
38 U.S.C.A. § 1154(b) (pertaining to 
combat veterans), the RO should 
readjudicate the issue of service 
connection for residuals of frostbite of 
the feet on a de novo basis, in light of 
any additional evidence added to the 
records assembled for appellate review. 

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


